I concur in reversing. An information can not be waived. (See Deon v. State, 1 Texas Crim. App., 435; Garza v. State, 11 Texas Crim. App., 410, and Leal v. State, 51 Tex.Crim. Rep..) Our Constitution provides (sec. 17, art. 5): "Prosecutions may he commenced (in misdemeanor cases) by information filed by the county attorney, or by affidavit, as may he provided by law." The law has provided under this Constitution (art. 229, C.C.P.): "For all misdemeanors an indictment or information may be presented within two years from the commission of an offense, and not afterward." Article 448: "All misdemeanors may be presented by indictment or information." Article 449: "All offenses known to the penal law of this State must be presented either by indictment or information." The only instance in which, under our law, a prosecution may *Page 43 
be had without an indictment or information, is in those instances in which the Justice Courts or other inferior courts are given jurisdiction, and the cases are filed in those courts. In every instance where the case is filed in the County Court the law requires an information to be filed, and it can no more be waived than an indictment can be waived in the District Court. Article 477 defines an information as a written statement filed and presented in behalf of the State by the district or county attorney accusing the defendant therein named of an offense which is by law subject to be prosecuted in that manner. Article 478 gives the requisites of an information, while article 479 provides that an information shall not be presented by the district or county attorney until oath has been made by some credible person charging the defendant with an offense. Nowhere in the Code is a prosecution authorized in the County Court upon the mere filing of an oath, but instead article 35 provides that upon filing the oath or complaint the county attorney shall forthwith prepare and file an information. While under the Constitution the Legislature might have provided for a prosecution without an information, but they did not do so, but provided that in each and every instance an information must be filed in each case in the County Court. A plea of guilty can not be accepted until information is filed.